GRIER, Circuit Justice.
I have repeatedly expressed my design of discouraging appeals unless there was some substantial grounds for them in a manifest error in the decree of the court below. In questions particularly of mere fact, and in those, like salvage, depending on sound discretion, I discourage them because they lead to speculations on the temperaments and dispositions of the respective judges, and are taken on a little besides a calculation of chances. Where the want of ground for the appeal is so obvious as to shew that the case must have been carried up here for delay merely, I see no ■objection to allowing a party to recover damages for any injury done by the delay to which he has thus put his opponent in a vexatious and unreasonable way. Amendment allowed.